UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6917


CATHERINE D. RANDOLPH,

                  Petitioner – Appellant,

          v.

SUPERINTENDENT,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:11-cv-00688-JFM)


Submitted:   December 22, 2011              Decided:   January 5, 2012


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Catherine D. Randolph, Appellant Pro Se. Kathleen A. Ellis,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Catherine       D.    Randolph      seeks    to    appeal    the    district

court’s order dismissing her 28 U.S.C.A. § 2241 (West 2006 &

Supp.    2011)   petition.          We    dismiss       the    appeal    for    lack   of

jurisdiction because the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                            “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on May 26, 2011.        The notice of appeal was filed on July 6,

2011.    Because Randolph failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal, deny leave to proceed in forma pauperis, and

deny    Randolph’s   motion        to    expedite   the       appeal    as   moot.      We

dispense    with     oral        argument    because      the     facts      and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               DISMISSED



                                            2